DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2021/0122637. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 10/21/2020.	
Claim(s) 1-17 is/are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
10/21/2020
4/13/2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 1-7 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a medium liquid containing the carbon nanotube defibrated by the shearing module is supplied through the first opening, and after a ferromagnetic impurity attached to the carbon nanotube is attracted to the magnet and removed, the medium liquid is discharged from the second opening.” These are process steps in an apparatus claim. MPEP 2173.05(p) states:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

While the claim is different than those discussed in the MPEP, the underlying rationale for indefiniteness remains the same: it remains unclear when direct infringement occurs. Specifically, it is unclear whether or not a liquid medium must be supplied through the module, whether the ferromagnetic impurities must be attracted to the magnet and removed, and whether the medium liquid must be discharged to infringe this apparatus claim – or – whether proving up the actual positive elements of the apparatus claim (pipe portion, magnet, etc.) is sufficient to infringe.  
	Claim 5 recites “a magnet module according to claim 1,” and then goes on to recite “a shearing module connected to a first opening of the magnet module.” Claim 1 recites a shearing module connected to a pipe through a first opening.” It is unclear whether Claim 5 is claiming the same thing as recited in Claim 1, or adding elements (specifically another shearing module) to the magnet module (and its shearing module) recited in Claim 1. 
	Claim 5 is separately indefinite as it recites “a first opening.” Claim 1, from which Claim 5 might depend (or at least imports in part) refers to three openings: the “first opening,” and the “second opening” at “both ends” of the pipe (which is really a second and third opening). Designating openings as “first,” “second,” “third,” etc. in Claim 1 is arbitrary, and as such it is unclear which “first opening” is being referenced in Claim 5. Stated differently, the language lacks antecedent basis. 
Claim 5 recites “the carbon nanotube in the medium liquid is supplied to the magnet module from the first opening after being defibrated in the shearing module, and is discharged from the second opening after a ferromagnetic impurity attached to the carbon nanotube is attracted to the magnet and removed.” These are process steps in an apparatus claim. The discussion accompanying Claim 1 is relied upon. 
Claim 6 recites “the carbon nanotube in the medium liquid discharged from a second opening is introduced into the other shearing module to be defibrated.” These are process steps in an apparatus claim. The discussion accompanying Claim 1 is relied upon.
Dependent claims not specifically addressed import the issues from which they depend. 


Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1-2 and 4-6 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by JP S50-90274 U to Inoue (07-1975, B03C 1/12, cited by Applicant).  

With respect to Claim 1, this claim requires “a pipe portion having a first opening connected to a shearing module, and a second opening at both ends.” The Specification states that the shearing module can be a pipe. (S. 2: [0033]). Inoue teaches what is construed as a pipe/shearing module. (Inoue “Fig. 2,” curved portion labeled 8). This is connected to another pipe portion. (Inoue “Fig. 2,” straight portion labeled 9). 
Claim 1 further requires “a magnet disposed in the pipe portion, wherein a medium liquid containing the carbon nanotube defibrated by the shearing module is supplied through the first opening.” Inoue teaches a magnet 6 disposed in the pipe portion. (Inoue “Fig. 2,” translated Claim). The “wherein a medium liquid…” language refers to the material worked upon by the apparatus. This is not accorded patentable weight. See MPEP 2115. 
Claim 1 further requires “after a ferromagnetic impurity attached to the carbon nanotube is attracted to the magnet and removed, the medium liquid is discharged from the second opening.” Notwithstanding the issues above, for purposes of the rejection, this language is interpreted as referring to the material worked upon by the apparatus. This is not accorded patentable weight. See MPEP 2115.
As to Claim 2, the “particles of oxide permanent magnet (6)” are interpreted as spherical magnets. (Inoue translated Claim). The “densely inserted” langage is interpreted as addressing the “arranged in a line” language. Id. The diameter is smaller than that of the pipe. (Inoue “Fig. 2”). 
As to Claim 4, the mesh screens are interpreted as retainers. (Inoue translated Claim). 
With respect to Claim 5, this claim requires “a magnet module according to claim 1.” For purposes of this rejection, this is understood to be referring to the “a magnet disposed in the pipe portion” language of Claim 1. The discussion above is relied upon.
Claim 5 further requires “a shearing module connected to a first opening of the magnet module.” The Specification states that the shearing module can be a pipe. (S. 2: [0033]). Inoue teaches what is construed as a pipe/shearing module. (Inoue “Fig. 2,” curved portion labeled 8). This is connected to another pipe portion. (Inoue “Fig. 2,” straight portion labeled 9).
 Claim 5 further requires “the carbon nanotube in the medium liquid is supplied to the magnet module from the first opening after being defibrated in the shearing module, and is discharged from the second opening after a ferromagnetic impurity attached to the carbon nanotube is attracted to the magnet and removed.” Notwithstanding the issues above, for purposes of the rejection, this language is interpreted as referring to the material worked upon by the apparatus. This is not accorded patentable weight. See MPEP 2115.
As to Claim 6, Inoue shoes another pipe (construed as addressing the shearing module language, as discussed above) connected to the magnet module. (Inoue “Fig. 1,” note pipe portion labeled 3). The remaining language is interpreted as referring to the material worked upon by the apparatus. This is not accorded patentable weight. See MPEP 2115.

II. Claim(s) 7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over JP S50-90274 U to Inoue (07-1975, B03C 1/12, cited by Applicant).  

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 7, to the extent Inoue may not teach the size, changes in size do not impart patentability. MPEP 2144.04 IV. A. 
III. Claim(s) 8 and 11 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al., Purifcation of Pulsed Laser Synthesized Single Wall Carbon Nanotubes by Magnetic Filtration, J. Phys. Chem. B 2005; 109L: 16636-16643 (hereinafter “Kim at __”). 

With respect to Claim 8, this claim requires “preparing a mixed liquid containing a carbon nanotube and a medium liquid.” Kim teaches nanotubes and a medium liquid. (Kim at 16637, col. 1) (“After washing with deionized water, the sample was dispersed in N,Ndimethylformamide (DMF, Fisher Scientific), with a mixing ratio of 0.1-0.2 mg/mL, at 65 °C for 3-5 h by bath sonication (Branson 5510R-DTH, 135 W, 45 kHz).”).
Claim 8 further requires “defibrating the carbon nanotube by applying shear stress to the carbon nanotube.” Sonication is interpreted as defibrating. Id. 
Claim 8 further requires “removing a ferromagnetic impurity in the mixed liquid by attracting the impurity to a magnet.” The solution was passed through a magnetic filtration apparatus. Id. The ferromagnetic impurity / catalyst is removed via a magnet. (Kim at 16637, col. 2) (“The catalyst particles that were removed by magnetic purification are found in Figure 2d, which is a TEM micrograph of the residual material that was washed off of the magnetic iron beads of the magnetic purification column after the magnetic field had been removed.”). Note the discussion of ferromagnetic particles in the introduction. (Kim at 16636). 
As to Claim 11, at least SWNTs and a medium liquid are taught. (Kim at 16637, col. 1).

IV. Claim(s) 9-10, 12-13, and 17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., Purifcation of Pulsed Laser Synthesized Single Wall Carbon Nanotubes by Magnetic Filtration, J. Phys. Chem. B 2005; 109L: 16636-16643 (hereinafter “Kim at __”). 

The discussion accompanying “Rejection III” above is incorporated herein by reference. 

As to Claims 9-10, to the extent Kim may not teach repetition of the various steps, Kim teaches that the different purification techniques all have different levels of effectiveness and certain tradeoffs (e.g. nanotube quality vs. catalyst content). See (Kim at 16642 et seq. – Conclusion). All of these teachings reasonably suggest the ability to select different steps to achieve different results. Repetition of steps reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143. Alternatively, or additionally, Kim would seem to suggest that the magnetic filtration fails to completely remove the catalyst particles (Kim at 16639, col. 2), which teaches, suggests and motivates one of skill in the art to repeat the various steps. 
As to Claims 12-13, to the extent Kim may not explicitly recite multiwalled carbon nanotubes (MWNTs), it reasonably shows them in the figures. Note the scale bar, which reasonably suggests diameters associated with MWNTs. However, to the extent this is somehow insufficient to teach MWNTs, the Examiner takes official notice that MWNTs exist, and that they are made with catalytic processes that would benefit from purification. Evidence will be supplied if requested. 
As to Claim 17, Kim teaches ferromagnetic catalyst particles/impurities. See e.g. (Kim at 16636 – Introduction) (“In this method, single wall nanotubes (SWNTs) produced using pulsed laser synthesis and containing ferromagnetic catalysts are purified by attracting the catalyst particles to a locally inhomogeneous magnetic field.”). Kim teaches iron granules, but these serve to produce the magnetic field. (Kim at 16636, col. 2).  As understood, despite teaching that they are “ferromagnetic,” Kim doesn’t actually teach what the catalysts are. To the extent “ferromagnetic” doesn’t immediately suggest something that is ferrous or iron-containing, the Examiner takes official notice that iron and cobalt are well known and ubiquitous nanotube catalysts. Evidence will be supplied if requested. Use of a method that removes ferromagnetic particles (Kim) to purify nanotubes that have e.g. iron particles reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143.

Allowable Subject Matter
I. Dependent upon rejected base claim. 
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0199229 to Strano, et al. 
US 2011/0042276 to Miller
US 2008/0017564 to Hammond
Wiltshire, et al., Magnetic separation of Fe catalyst from single-walled carbon nanotubes in an aqueous surfactant solution, Carbon 2005; 43: 11511-1155. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736